415 F.2d 1374
72 L.R.R.M. (BNA) 2511
Leslie E. BARNETT, d/b/a Barnett Instrument Company, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 19286.
United States Court of Appeals Sixth Circuit.
Oct. 2, 1969.

Charles Hampton White, Nashville, Tenn., for petitioner.
Leonard M. Wagman, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Ian D. Lan-off, Attorney, N.L.R.B., Washington, D.C., on brief, for respondent.


1
Before WEICK and PECK, Circuit Judges, and MACHROWICZ,1 District judge.

ORDER.

2
This case is before the Court upon the petition of Leslie E. Barnett, d/b/a Barnett Instrument Company to review and set aside an order of the National Labor Relations Board, and upon the Board's cross-application to enforce the order.  The decision and order of the Board are reported at 173 NLRB No. 217.


3
Upon consideration of briefs and oral arguments, the Court holds that the findings and decision of the Board are supported by substantial evidence on the record as a whole.


4
It is ordered that enforcement be and hereby is granted.



1
 Honorable Thaddeus M. Machrowicz, Judge of the United States District Court for the Eastern District of Michigan, sitting by designation